DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 are pending and presently considered. 

Election/Restriction
	No election/restriction has been is required at this time.  The claimed methods are directed to methods requiring the exact steps set forth at instant claim 1.  Claim 2 is understood to be directed to a method of administering the narrow subgenera recited at ¶[0035], and claim 3 is understood to be directed to the administration of the narrow subgenera recited at ¶[0038] (see, e.g., Spec. filed 2/10/2021 at ¶¶[0035], [0038]).

Information Disclosure Statement
	No IDS has been filed at the time of the instant Action.

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, e.g., Spec. filed 9/4/2019 at ¶¶[0017], [0072]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Interpretation
Unless otherwise stated in a rejection, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 1 is representative of the pending claim scope and presently recites:
1. A method for accelerated healing of a burn wound of a subject, by reducing thermally-induced oedema and hyperemia, normalizing a neutrophil to lymphocyte ratio, stimulating formation of fibrous components in wound-induced scar tissue, wherein said method comprises the steps of:
(a) an aseptic preparation of a formulation consisting of:
- an active ingredient in the form of hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine or its pharmaceutically acceptable salt at 0.02-0.5 weight % and
- at least one pharmaceutically acceptable excipient making up the rest of the formulation;
(b) sterile fill-finishing of the formulation obtained in step (a);
(c) quality control of the formulation obtained in step (b); and
(d) noninvasive local application of the formulation obtained in step (c), after thermal injury of the subject for accelerated healing of the burn wound as a first-aid treatment and
in subsequent therapy thereof.
The applicable claim interpretation has been set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
The preamble phrase 
...for accelerated healing of a burn wound of a subject, by reducing thermally-induced oedema and hyperemia, normalizing a neutrophil to lymphocyte ratio, stimulating formation of fibrous components in wound-induced scar tissue, . . .
is understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps set forth in the body of claims 1-3 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and further noting that a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”; see also MPEP § 2111.02(II)).  Accordingly, such language is understood to be fully satisfied upon administration of a compound within the scope of claims 2-3 is administered to a subject in the manner described at claim 1(d) (note that claim 1(d) requires application “after thermal injury”, which is understood to be a time frame wherein thermally-induced oedema and hyperemia persist).
	At instant claim 1(a), the hexapeptide of tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine is an art-recognized peptide, corresponding to CAS Registry Number 81733-79-1, and also known in the art as 1-6-β-Neoendorphin (human), 2-D-alanine- (9CI); L-Arginine, N2-[N-[N-[N-(N-L-tyrosyl-D-alanyl)glycyl]-L-phenylalanyl]-L-leucyl]-; L-Tyrosyl-D-alanylglycyl-L-phenylalanyl-L-leucyl-L-arginine; 1-6-(D-Ala2)-dynorphin; Dalargin; Dalargine; [D-Ala2-Leu5-Arg6]encephalin; and [D-Ala2-Leu5]enkephalin-Arg.  Accordingly, the hexapeptide is not a point of novelty.  
Dalargin is an art-recognized opioid (see, e.g., Shekhter et al. (“Effects of the opioid peptide dalargin on reparative processes in wound healing”, Bulletin of Experimental Biology and Medicine, vol. 106:1492-1495 (1988); hereafter “Shekhter”; at title, abs; see also US 2004/0204366 A1, wherein similar enkephalins are identified as opioids in the genus of “opioids” at claims 1-15 along with morphine and oxycodone, etc.).
	Instant claims 1(a), 2, and 3 are understood to recite aseptic formulations “consisting of” (see claim 1(a)) of 0.02-0.5 weight % of the hexapeptide Dalargin and either “water” (see instant claim 2) or “hydroxyetheyl cellulose 2.5-3%, potassium sorbate 2-3% and purified water up to 100%” (see instant claim 3).
	Claim 1(b) requires “sterile fill-finishing of the formulation obtained in step (a)”, but the term “fill-finishing” is not defined in the Specification.  The term “fill-finishing” generally refers to filling unit dosage containers with compounds.  Accordingly, step claim 1(b) is understood to be satisfied by prior art that teaches, suggests, or discloses the use of sterile unit dosages of a formulation.
Claim 1(c) requires “quality control of the formulation obtained in step (b)”, which presumably means each unit must undergo some unexplained “quality control” steps and that “quality control” is a required process in the claimed methods (see, e.g., instant claim 1).  However, the term “quality control” is not defined in the Specification and refers to a broad concept that does not necessarily require any particular metes and bounds, required process steps, etc.  Accordingly, the phrase is given the broadest reasonable interpretation, and is reasonably inferred to include any quality assurance steps, including simple visual checks for color, leakage, precipitate, etc. as routinely performed by artisans in the medical and pharmaceutical arts.
At instant claim 3, the excipient of Hydroxyethyl Cellulose is an art-recognized excipient, corresponding to CAS Registry Number 9004-62-0, which is also known as Cellosize HEC; cellulose hydroxyethyl ether; cellulose 2-hydroxyethyl ether; cellulose hydroxyethylate; ethylhydroxy cellulose; ethylose; HEC; HE cellulose; hetastarch; 2-hydroxyethyl cellulose ether; hydroxyethylcellulosum; hydroxyethyl ether cellulose; hydroxyethyl starch; hyetellose; Natrosol; oxycellulose; Tylose H; and Tylose PHA.  Accordingly, Hydroxyethyl cellulose is not a point of novelty.
At instant claims 1(a), the term “excipient” is not defined on record.  This is pertinent because the term “excipient” may be utilized to either include or exclude non-inert substances (see, e.g., Madhav et al., An exhaustive statistic on Current Pharmaceutical Excipients-A Review, Innovat International Journal of Medical & Pharmaceutical Sciences, vol. 2(6):1-12 (2017); hereafter “Madhav”; at 3 at col I, near middle of page 7 at Table 2, noting antimicrobials and even analgesics may be deemed excipients).  For purposes of applying prior art, in the absence of an unambiguous definition, the term “excipient” is given the broadest reasonable interpretation, and therefore is understood to encompass both inert and non-inert substances, including components exhibiting biological activity.  This is reasonable in view of the recitation of potassium sorbate at instant claim 3, which is an art-recognized antimicrobial agent.
Instant claim 1 recites and requires the steps of
(d) noninvasive local application of the formulation obtained in step (c), after thermal injury of the subject for accelerated healing of the burn wound as a first-aid treatment and
The analysis of this steps and terms recited therein are discussed below.
	The term “non-invasive local administration” is undefined on record but is reasonably understood to encompass all non-invasive topical forms of administration, including nasal sprays, topical sprays, gels, ointments, creams, etc.
The term “subject” is undefined on record, but presumably includes humans and rats.
The term “thermal injury” is undefined on record, but presumably includes any and all types of burns including chemical burns, radiation burns, electrical burns, fire-related burns, scalds, and contact burns (see also Spec. filed 2/10/2021 at ¶[0004]).
	The phrase “for accelerated healing of the burn wound as a first-aid treatment and in subsequent therapy thereof” is understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps set forth in the body of claim 1, and in particular claim 1(d), and specifically the step of “noninvasive local application of the [composition] after thermal injury of the subject” (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and further noting that a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”; see also MPEP § 2111.02(II)).  Accordingly, such language is understood to be fully satisfied upon administration of a compound within the scope of claim 1 is administered to a subject in the non-invasive and locale manner “after thermal injury”).
	The phrase “after thermal injury of the subject” is reasonably understood to be equivalent to “a subject in need thereof of treatment of a burn”.  This is reasonable in view of the Specification and claim language.  Although “after” is undefined, it is understood to mean seconds, minutes, hours, or days following a burn injury, so long as “thermally-induced oedema and hyperemia” still persists as recited at the preamble.
	At claims 2-3, the phrase “wherein said formulation is provided in . . ” does not unambiguously refer back to claim 1(a), 1(b) 1(c), or 1(d).  Furthermore, no “providing” step is recited at claim 1. Accordingly, such language renders the claim scope indefinite. For purposes of applying prior art, the phrase has been reasonably interpreted to refer to claim 1(d) and to imply “noninvasive local application”.
Additional claim interpretations are set forth below.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Although the preamble of claim 1 recites “A method . . ., wherein said method comprises the steps of . . .”, claim 1(a) fails to actually recite any active method step.  Accordingly, claim 1 is rejected because it is incomplete because it leaves out essential steps, namely the active method step corresponding to claim 1(a).  For purposes of applying prior art, claim 1(a) is reasonably inferred to be a step requiring “providing”, “preparing”, “manufacturing”, “making”, “synthesizing”, etc. the compound presently recited at claim 1(a).
Claim 1 presently recites “after thermal injury of the subject” (see, e.g., instant claim 1(d)). It is unclear if “after thermal injury of the subject” is a required active step limiting the scope of the claimed invention to methods requiring infliction of a thermal injury (e.g., intentional thermal injuries are common and routine in the medical arts, for example medical cauterization such as electrocautery, chemical cautery, as well as radiation burns from chemotherapy, etc.).  Alternatively, the phrase “after thermal injury of the subject” could also reasonably imply administration to an existing “thermal injury in a subject in need thereof”, which would encompass intentional medical burns as noted above, but additionally include accidental thermal injuries.  Because two distinct interpretations exist, claim 1 is rejected as indefinite.  For purposes of applying prior art, claim 1(d) is reasonably interpreted to mean and be equivalent to “administration of the formulation obtained in step (c) to a thermal injury in a subject in need thereof”. 
	Claim 2 presently recites the phrase “wherein said formulation is provided in . . .”. There is insufficient antecedent basis for this limitation in the claim.  No “providing” step is recited at claim 1 and it is presently unknown if claim 2 refers to claim 1(a), 1(b), 1(c), or 1(d).  Close prior art exists on record as evidenced by the rejections set forth below. For purposes of applying prior art, claim 2 is reasonably deemed satisfied by prior art that teaches the “provision” of such compound at any step corresponding to instant claim 1. 
	Claim 3 presently recites the phrase “wherein said formulation is provided in . . .”. There is insufficient antecedent basis for this limitation in the claim.  No “providing” step is recited at claim 1 and it is presently unknown if claim 3 refers to claim 1(a), 1(b), 1(c), or 1(d).  For purposes of applying prior art, claim 3 is reasonably deemed satisfied by prior art that teaches the “provision” of such compound at any step corresponding to instant claim 1. Close prior art exists on record as evidenced by the rejections set forth below.
	Claim 3 presently recites the phrase “hydroxyethyl cellulose 2.5-3%” and “potassium sorbate 2-3%”.  It is presently unknown if the percentages are in vol/vol%, weight/volume percent, weight/weight percent, or another metric. Therefore, the metes and bounds of the claim scope are ambiguous.  Close prior art exists on record as evidenced by the rejections set forth below.  
	Accordingly, claims 1-3 are rejected as indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhter et al. (“Effects of the opioid peptide dalargin on reparative processes in wound healing”, Bulletin of Experimental Biology and Medicine, vol. 106:1492-1495 (1988); hereafter “Shekhter”) in view of US 5,589,480 (Dec. 31, 1996) and US 2015/0352100 A1 (Bigliardi et al.; Dec. 10, 2015).
Claim Interpretation: The applicable claim interpretation has been set forth above in and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The hexapeptide at claim 1(a) is understood to be Dalargin.
Regarding claim 1, Shekhter discloses that Dalargin is an art-recognized opioid peptide (see, e.g., Shekter at title, abs).  Shekhter reduces to practice a method of topically administering 0.001% Dalargin combined with at least one pharmaceutically acceptable excipient to skin wounds in Wistar rats (see, e.g., Shekter at 1492 at abs, § Experimental Method).  Shekhter provides a teaching, motivation, and guidance to administer the opioid peptide of Dalargin to skin wounds, generally, wherein in view of Shekter, an artisan would reasonably predict and expect that topically applied Dalargin would (i) facilitate the wound healing process (see, e.g., Shekhter at 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results; see also id. at 1494 at final ¶, noting that “Dalargin thus has a marked action on repair processes during skin wound healing . . . . [and] appreciably shortens the duration of the inflammatory phase of wound healing”), (ii) recruit and activate macrophages to wound sites (see, e.g., Shekhter at 1493 at penultimate ¶), and (iii) a topical composition comprising Dalargin would “shorten[] all phases of wound healing” (see, e.g., Shekhter at 1495 at 1st full ¶).
The prior art of Shekhter differs from the instantly claimed invention as follows:  Shekhter does not explicitly teach the use of 0.02-0.5 weight % of Dalargin specifically for use in the treatment of burn wounds.  In addition, Shekhter does not explicitly teach the steps of sterile fill-finishing or quality control as recited at instant claim 1(b) and claim 1(c).
Regarding topical application of Dalargin to burns, US5589480 pertains generally to topical applications of opioids circa 1996 (see, e.g., US’480 at title, abs, claims), which would encompass Dalargin (see, e.g., Shekter at title, abs, noting that Dalargin is an art-recognized opioid, namely an opioid peptide).  US’480 generally informs artisans that opioids, like morphine, could be topically administered to patients to desirably treat “burns” (see, e.g., US’480 at col 3 at lines 55-67, col 4 at lines 1-2 and 10-57, discussing the treatment of burns with sprays, solutions, and gels; see also US’480 at claims 1, 5-6, 8, 12-14, 16-17).  Accordingly, an artisan would readily appreciate that opioid peptides, such as Dalargin could be desirably administered to patients with burns and patients in need of burn treatment (see, e.g., US’480 at col 3 at lines 55-67, col 4 at lines 1-2 and 10-57, Figs. 1-2).
Regarding the concentration of Dalagrin suitable for use in topical administrations for the treatments of wounds and burns, US’480 provides general guidance regarding the concentrations of opioids required for administration to burns and patients in need of burn treatment, which is concentrations exemplified as being 0.69 mg per cc (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67), which is approximately ~0.069 wt% (see id).  Similarly, Shekhter discloses that topically administering ~0.001 wt% Dalargin to wounds promotes wound healing as noted above (see, e.g., Shekter at 1492 at abs, § Experimental Method, 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results, 1493 at penultimate ¶, 1494 at final ¶, 1495 at 1st full ¶).  Furthermore, an artisan would reasonably look to the prior art for other Dalargin-containing topical compositions to reasonably ascertain approximate concentration ranges constituting therapeutically effective amounts of Dalargin.  To this end, an artisan would review the prior art disclosing and identifying topical formulations comprising Dalargin to obtain guidance regarding previously tested concentrations.  Notably, US20150352100A1 teaches and reduces to practice a method wherein a 1% w/w Dalargin composition was administered topically in the presence of excipients to a skin wound on the back of mice and promoted healing (see, e.g., US’100 at Fig. 1, ¶¶[0024], [0074], [0208]-[0210]).  Therefore, taken together, the guidance of the prior art regarding topical Dalargin formulations would reasonably direct an artisan to make and use topical formulations comprising Dalargin comprising about 0.001 wt% to about 1 wt% (see discussions above).  This range overlaps with the instantly claimed range, and per MPEP § 2144.05(I), and “in cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).  Accordingly, the use of Dalagrin in a topical formulation as taught and suggested by the prior art, at concentrations of about 0.001 wt% to about 1 wt%, is not a point of novelty absent unexpected results.
Regarding the use of “one or more excipients”, US’480 provides general guidance regarding excipients in topical opioid formulations suitable for use in the treatment of burns, including sprayable saline solutions and gels (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67).  In addition, Shekhter identifies that excipients constituting an ointment base may be utilized with Dalargin in topical formulations, wherein the ointment base comprised lanolin-petrolatum (see, e.g., Shekhter at 1492 at § Experimental Method).  Accordingly, taken together, the guidance of the prior art directs artisans to formulate topical compositions comprising Dalargin with at least one or more pharmaceutically acceptable excipients.
Regarding instant claim 1(b) and fill-finishing, the instant Specification fails to define or explicitly require any steps that constitute “fill-finishing” specific to the instant Application (see Spec., passim), and therefore the term is understood to be satisfied by prior art teachings pertaining to kits, containers, or unit dose formulations, which would necessarily and reasonably suggest some level of “fill-finishing”.  Here, US’480 explicitly teaches and discloses the use of prescribed unit dosages (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67, claims 8 and 14; see also US’100 at ¶¶[0208]-[0209], Fig. 1).  Accordingly, although the prior art does not explicitly use the terms “sterile fill-finishing”, it would be obvious to one of ordinary skill in the art to aliquot sterile stock solutions and form unit dosage amounts or fill sterile containers suitable for the medical treatment of individual patients.  Therefore, without more, such steps fail to recite a novel or non-obvious step in view of the prior art.
Regarding claim 1(c) and quality control, the instant Specification fails to define or explicitly require any steps that constitute “quality control” specific to the instant Application (see Spec., passim), and therefore, such limitation is deemed fully satisfied by any form of quality control, including mental or visual inspection of containers to confirm proper coloration, lack of precipitate, lack of leaking, proper volume, proper labeling, etc.  Such steps would reasonably take place during and after making unit dosage formulations because such steps are necessary to follow the guidance of the prior art (e.g., it is reasonable to assume a named substance is purified to an extent suitable for pharmaceutical applications) (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67, claims 8 and 14; see also US’100 at ¶¶[0208]-[0209], Fig. 1).  Per MPEP § 2141.03, the Office may take into account the steps one of ordinary skill in the pharmaceutical arts would routinely perform, which would include basic visual inspections of all materials prior to formulating and administering pharmaceutical compounds.  Therefore, without more, such steps fail to recite a novel or non-obvious step in view of the prior art.
Predicted and expected results and motivation to utilize Dalargin as an opioid: In view of Shekhter, an artisan would predict and expect that utilizing Dalargin as an opioid as taught and suggested by US’480 would result in a topical pharmaceutical composition, which would “induc[e] analgesia in inflamed skin” (see, e.g., US’480 at claim 1, 5-6, 17).  Furthermore, as discussed by Shekhter, such Dalargin formulations would also be expected to desirably facilitate the wound healing process (see, e.g., Shekhter at 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results; see also id. at 1494 at final ¶, noting that “Dalargin thus has a marked action on repair processes during skin wound healing”), to “appreciably shorten[] the duration of the inflammatory phase of wound healing” (id.), to recruit and activate macrophages at wound sites (see, e.g., Shekhter at 1493 at penultimate ¶), and thereby desirably “shorten[] all phases of wound healing” (see, e.g., Shekhter at 1495 at 1st full ¶).  Therefore, an artisan would predict and expect that Dalargin would act as an analgesic and also promote wound healing as taught and suggested by the prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is the obvious combination of prior art elements (Dalargin, excipients), within known concentration ranges, and according to known methods of applying topical opioids to burns as suggested by the secondary reference, to yield predictable results, namely providing an analgesic to the wound site as well as enhancing wound healing (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each element merely performs the same function in combination as it does alone.  Second, the invention is the simple substitution of the opioid peptide of Dalargin in place of another opioid in the methods disclosed by US’480 for the treatment of burn wounds, wherein such simple substitution would yield predictable results, namely providing an analgesic to the wound site as well as enhancing wound healing (see, e.g., MPEP §§ 2143(I)(B), (G)).  Third, the invention is the application of the known technique of US’480 to apply opioids as analgesics to burn wounds, improved upon by utilizing the specific opioid of Dalargin, which Shekhter identifies also desirably and beneficially enhances wound healing, to predictably obtain a method of treating burn wounds as suggested by US’480 which would also predictably enhance wound healing as suggested by Shekhter (see, e.g., MPEP §§ 2143(I)(D), (G)).   
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary level of skill in the art to combine known opioid peptides with known excipients for use in known applications to obtain results disclosed in the prior art with a reasonable expectation of success. In addition, it is obvious to simply repurpose existing topical formulations utilizing Dalargin for use in prior art methods suitable for use with opioid peptides with a reasonable expectation that repurposing such formulations will yield the results disclosed and identified in the prior art.
	Accordingly, claim 1 is rejected.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter, US 5,589,480, and US 2015/0352100 A1 as applied to claim 1 above, and further in view of Madhav et al. (An exhaustive statistic on Current Pharmaceutical Excipients-A Review, Innovat International Journal of Medical & Pharmaceutical Sciences, vol. 2(6):1-12 (2017)).
Claim Interpretation: The applicable claim interpretation has been set forth above in and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The hexapeptide at claim 1(a) is understood to be Dalargin.  Claim 2 is understood to be limited to methods utilizing a composition consisting of 0.02-0.5 weight % Dalargin and water (see instant claim 1(a), noting that the formula “consist[s] of” the components).
The teachings of Shekhter, US 5,589,480, and US 2015/0352100 A1 as applied to claim 1 has been set forth above, and those discussions are incorporated into the instant rejection. 
The combined teachings of Shekhter, US 5,589,480, and US 2015/0352100 A1 differ from the claimed invention as follows: Although the Shekhter, US 5,589,480, and US 2015/0352100 A1 render obvious methods of utilizing topical Dalargin compositions comprising at least one excipient and about 0.001 wt% to about 1 wt% Dalargin, these references to do explicitly reduce to practice methods or compositions consisting of 0.02-0.5 weight % Dalargin and purified water as recited at instant claim 2.
The prior art generally teaches and discloses the use of multiple excipient formulations (see discussion in previous rejection).  Regarding simple aqueous solutions, US’480 teaches and discloses the use of a saline spray composition comprising water, saline, and an opioid (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67, noting that the saline spray composition comprises approximately ~0.069 wt% opioid).  This composition appears to differ from the claimed compositions only with respect to the presence of water.  Therefore, the issue is whether or not in view of the guidance of the prior art it would be obvious to use aqueous compositions lacking salt.
Critically, the predicted and expected function of each component is known and taught by the prior art.  Specifically, Dalargin is a prior art peptide therapeutic having known and expected therapeutic benefits (see, e.g., Shekter at 1492 at abs, § Experimental Method, 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results, 1493 at penultimate ¶, 1494 at final ¶, 1495 at 1st full ¶). Furthermore, Madhav identifies that water is a well-known excipient in the prior art, and that water is typically utilized as an excipient to dissolve solutes and active pharmaceutical ingredients (see, e.g., Madhav at Table 2 on page 7, identifying water as a typical excipient categorized as a solvent).  Because Dalargin is an art-recognized active agent, and water is an art-recognized excipient, an artisan would readily predict and expect that such components could be predictably combined as suggested by the prior art to formulate an aqueous solution usable in methods of treating burns (see, e.g., US’480 at claims 1, 8, 17) and in methods of enhancing wound healing (see, e.g., Shekter at 1492 at abs, § Experimental Method, 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results, 1493 at penultimate ¶, 1494 at final ¶, 1495 at 1st full ¶).  The combination of water and about 0.001 wt% to about 1 wt% Dalargin would predictably yield a therapeutic composition having the art-recognized therapeutic benefits attributable to Dalargin, wherein water would predictably act as an excipient exactly as taught and suggested by the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason:  The claimed invention is an obvious because it is the combination of prior art elements (Dalargin, water), within prior art concentration ranges, and predictably utilized according to known methods of applying topical opioids to burns as suggested by the secondary reference, to yield predictable results, namely providing an analgesic to the wound site as well as enhancing wound healing (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each element merely performs the same function in combination as it does alone.  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary level of skill in the art to combine known opioid peptides with a known excipient, such as water, for use in known topical applications, in order to obtain results disclosed in the prior art with a reasonable expectation of success.  Such combination would predictably and expectedly be utilized as a topical composition for use in the treatment of burn wounds, wherein such treatment would result in analgesia and enhanced wound healing.
	Accordingly, claims 1-2 are rejected.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter, US 5,589,480, and US 2015/0352100 A1 as applied to claim 1 above, and further in view of in view of Handbook of Pharmaceutical Excipients (Handbook of Pharmaceutical Excipients, 6th Ed., Edited by Rowe et al., RPS Publishing, Pharmaceutical Press, London, UK, 2009, 917 pages, only title pages and pages 311-314, 579-581, and 766-770 attached; hereafter “Handbook”). 
Claim Interpretation: The applicable claim interpretation has been set forth above in and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The hexapeptide at claim 1(a) is understood to be Dalargin.  Claim 3 is understood to be limited to methods utilizing a composition consisting of 0.2-0.5 wt% of Dalargin, 2.5-3 wt% of hydroxyethyl cellulose, 2-3 wt% of potassium sorbate, and purified water  (see instant claim 1(a), noting that the formula “consist[s] of” the components).
The teachings of Shekhter, US 5,589,480, and US 2015/0352100 A1 as applied to claim 1 has been set forth above, and those discussions are incorporated into the instant rejection. 
The combined teachings of Shekhter, US 5,589,480, and US 2015/0352100 A1 differ from the claimed invention as follows: Although the Shekhter, US 5,589,480, and US 2015/0352100 A1 render obvious methods of utilizing topical Dalargin compositions comprising at least one excipient and about 0.001 wt% to about 1 wt% Dalargin, these references to do explicitly reduce to practice methods or compositions consisting of 0.2-0.5 wt% of Dalargin, 2.5-3 wt% of hydroxyethyl cellulose, 2-3 wt% of potassium sorbate, and purified water as recited by instant claim 3.
Regarding instant claims 1 and 3, the prior art generally teaches and discloses the use of multiple excipient formulations (see discussion in previous rejection), and US’480 directs artisans to utilize gel formulations of opioids (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67, claims 8 and 14).  Because Dalargin was a known prior art active ingredient previously utilized in a formulation suitable for topical administration (see discussions in previous rejection), the relevant issue facing an artisan would be whether or not one of ordinary skill in the pharmaceutical arts could predictably formulate Dalargin as a gel by combining the known active ingredient of Dalargin with known pharmaceutically acceptable excipients known in the prior art. Combining known active compounds with known pharmaceutically acceptable excipients is routine in the pharmaceutical arts.  Handbook establishes that both water, hydroxyethyl cellulose, and potassium sorbate were all prior art elements and well-known pharmaceutical excipients (see generally Handbook at 311-314 and 579-581).  Specifically, regarding potassium sorbate,
Potassium sorbate is a prior art excipient having known functionality: Specifically, Handbook identifies that “[p]otassium sorbate is an antimicrobial preservative, with antibacterial and antifungal properties used in pharmaceuticals” and may be utilized in topical formulations (see, e.g., Handbook at 579 at col I at § 7 “Applications”, emphasis added).  
The amount of potassium sorbate utilized is understood to be a result-effective variable:  Specifically, the concentration of potassium sorbate utilized depends upon the minimum inhibitory concentration (MIC) of a targeted microorganism (see, e.g., Handbook at Table II on 580 at col I, showing that the MIC may vary substantially depending upon the pH and intended microorganism target; see also id. at 579 at col II at § 10 “Typical Properties”, noting that antimicrobial efficacy is impacted by pH and temperature).  Handbook identifies that potassium sorbate “is used as an antimicrobial preservative in ….topical pharmaceutical formulations and is generally regarded as a relatively nontoxic material”, which can be utilized up to about 25 mg/kg body-weight of a subject (see, e.g., Handbook at Table II on 580 at col II at § 14).
Specifically, regarding hydroxyethyl cellulose,
Hydroxyethyl Cellulose is a prior art excipient having known functionality:  Specifically, hydroxyethyl cellulose is an art-recognized excipient and nonionic, water-soluble polymer “widely used in pharmaceutical formulations” (see, e.g., Handbook at 311 at col I-II at § 7 “Applications”), including “topical formulations” (id.), which can be “used in various delivery systems” (see, e.g., Handbook at 314 at col I at § 18 “Comments”).  Handbook identifies that hydroxyethyl cellulose is “primarily used as a thickening agent” in pharmaceutical formulations (see, e.g., Handbook at 311 at col I-II at § 7 “Applications”, emphasis added).
The amount of hydroxyethyl cellulose utilized is understood to be a result-effective variable:  Specifically, Handbook identifies that concentration of hydroxyethyl cellulose in water impacts the viscosity and surface tension of the resulting composition (see, e.g., Handbook at 312 at col II at Table II, 313 at col I at Table III and Table IV), and exemplifies concentrations of 1, 2, and 5% (see id.).
An artisan would be motivated to combine hydroxyethyl cellulose with an antimicrobial preservative:  Handbook identifies that hydroxyethyl cellulose “is subject to enzymatic degradation, with consequent loss in viscosity”, wherein the enzymes that catalyze this degradation are produced by bacteria and fungi (see, e.g., Handbook at 313 at col I at § 11 at 2nd full ¶ on 313).  Handbook explicitly identifies that 
For prolonged storage, an antimicrobial preservative should therefore be added to aqueous solutions [of hydroxyethyl cellulose].
	(see id.; emphasis added).
Therefore, an artisan would readily appreciate that aqueous formulations of hydroxyethyl cellulose should be combined with an antimicrobial preservative to prevent degradation; as noted above, potassium sorbate is an antimicrobial preservative.
Specifically, regarding “purified water”,
Water is a prior art excipient having known functionality:  Specifically, Handbook identifies that water is also known as “purified water” (see Handbook at 766 at col I at § 1, 769 at § 18 “Comments”), and that “purified water” water is used as a “[v]ehicle and solvent for the manufacture of drug products and pharmaceutical preparations” (see, e.g., Handbook at 766 at col I at Table I). 
The amount of water utilized in combination with hydroxyethyl cellulose is understood to be a result-effective variable:  Specifically, Handbook identifies that the concentration of hydroxyethyl cellulose in water impacts the viscosity and surface tension of the resulting composition (see, e.g., Handbook at 312 at col II at Table II, 313 at col I at Table III and Table IV), and exemplifies concentrations of 1, 2, and 5% (see id.).Handbook identifies that concentration of hydroxyethyl cellulose in water impacts the viscosity and surface tension of the resulting composition (see, e.g., Handbook at 312 at col II at Table II, 313 at col I at Table III and Table IV), and exemplifies concentrations of 1, 2, and 5% (see id.).
An artisan would be motivated to combine water with an antimicrobial preservative:  Handbook identifies that “purified water” should be stored in a manner “designed to limit the growth of microorganisms” (see, e.g., Handbook at Table III on 768), and that “[c]ontrol of microbiological contamination is critical for waters used in preparation of pharmaceuticals” (see, e.g., Handbook at Table III on 770 at col I at 1st ¶).  Accordingly, an artisan would readily appreciate that pharmaceutical formulations containing water could advantageously contain an antimicrobial preservative to prevent and limit the growth of microorganisms.
Accordingly, the prior art teaches that the excipients of potassium sorbate, hydroxyethyl cellulose, and water are well-known excipients.  Notably, the three excipients would be reasonably utilized together in a pharmaceutical delivery system using an aqueous formulation of hydroxyethyl cellulose, such as a 1, 2, and 5% composition (i.e., gels) (see, e.g., Handbook at 312 at col II at Table II, 313 at col I at Table III and Table IV), because Handbook identifies that aqueous formulations of hydroxyethyl cellulose should contain a microbial preservative (see, e.g., Handbook at 313 at col I at § 11 at 2nd full ¶ on 313).  Potassium sorbate is an art-recognized microbial preservative (see, e.g., Handbook at 579 at col I at § 7 “Applications”).  Regarding the specific concentrations of each excipient as recited by claim 3, as noted above, the amount of each excipient utilized is a result-effective variable, wherein the thickener impacts the viscosity and surface tension of the resulting formulation and is exemplified in aqueous formulations at 1, 2, and 5% w/v (i.e., gelation is impacted by the amount of thickener used); furthermore, the concentration of the antimicrobial preservative impacts the antimicrobial activity imparted by potassium sorbate, wherein the MIC can vary depending upon pH and temperature.  Therefore, although the prior art does not teach the exact concentrations of potassium sorbate, water, and hydroxyethyl cellulose currently claimed, this distinction is insufficient to render the claimed invention non-obvious because it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Here, since Applicant has not disclosed that the specific limitations recited in instant claim 3 are for any particular purpose or solve any stated problem and the prior art teaches that the concentrations of the excipients of potassium sorbate, hydroxyethyl cellulose, and water may often vary according to the desired properties of a pharmaceutical formulation, and other parameters would be reasonably expected to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the pharmaceutical formulation arts.
	Accordingly, selecting Dalargin as a pharmaceutical agent intended to perform its art-recognized function and combining Dalargin with known excipients typically utilized in topical formulations (i.e., potassium sorbate, hydroxyethyl cellulose, and water) amounts to the selection of known materials based on their known suitability for their intended purpose (see, e.g., MPEP § 2144.07), which would yield only predicted and expected results.  Specifically, the excipients would perform their art-recognized roles (i.e., antimicrobial preservative, thickener, and solvent/vehicle) and Dalargin would merely perform its art-recognized function to facilitate wound healing and act as an analgesic (see discussions in rejection above, regarding the primary reference and US’480).  Although the art does not expressly identify the exact claimed combination of prior art elements, merely combining a known drug with known excipients, wherein each component merely performs its known and art-recognized function yields only the predicted and expected results identified in the prior art.  Regarding selection of known materials based on their known suitability for a known use, the courts have stated that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), at 325 U.S. at 335, 65 USPQ at 301). 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason: The claimed invention is obvious because it is the combination of prior art elements (Dalargin, hydroxyethyl cellulose, potassium sorbate, and purified water), according to known methods of formulating topical compositions using known excipients (see, e.g., Handbook, Shekhter, US’480) to predictably yield a topical composition suitable for use in methods of applying topical opioids to burns as suggested by the secondary reference, wherein such applications would yield predictable results, namely a treatment method for burns using a gel which would provide an analgesic to the burn wound site as well as result in enhanced wound healing (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each element merely performs the same function in combination as it does alone (i.e., Dalargin acts as an analgesic and enhances wound repair processes; potassium sorbate is an antimicrobial preservative; hydroxyethyl cellulose is a thickener used in aqueous solutions in combination with antimicrobial preservatives; and water is a solvent/vehicle).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary level of skill in the art to combine known opioid peptides with known excipients, for use in making a known topical formulation, having known utility in the treatment of burn wounds, and to utilize such formulations for the intended purpose of treating burn wounds with a reasonable expectation of success.  Such combinations would predictably and expectedly be utilized as a topical composition for use in the treatment of burn wounds, wherein such treatment would result in analgesia and enhanced wound healing.
Accordingly, claims 1 and 3 are rejected. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0020811 identifies that the hexapeptide of Dalargin is an art-recognized analgesic (see, e.g., US 2005/0020811 at ¶¶[0108], [0200]) and potassium sorbate is an art-recognized antimicrobial agent (see, e.g., US 2005/0020811 at ¶[0171]).  
Dalargin is an enkephalin analogue.  US 20020004484 A1 discusses topical pharmaceutical compositions comprising enkephalins at claims 1-4.
Dalargin is an enkephalin analogue.  US 20040204366 A1 discusses topical pharmaceutical compositions comprising enkephalins at claims 2 and 4. 
Dalargin is an enkephalin analogue.  WO 0182914 A2 discusses and discloses the use of enkephalin-containing compounds for the topical treatment of burns and wounds (see, e.g., WO’914 at abs, 9 at lines 18-21, 17 at line 28 to 18 at line 5, claims 1-3), and identifies enkephalins as “opioids” (see, e.g., WO’914 at claims 1-5).
RU2241488C1 (Nov. 10, 2003; Jusupov et al.) as evidenced by Machine Translation of RU2241488C1 (Automatic Machine Translation of RU2241488C1, From Russian to English, Patents.Google.com, 4 pages, available at https://patents.google.com/‌patent/‌RU2241488C1‌/en?oq=RU2241488C1 (last visited 6/17/2020); hereafter “Translation”) reasonably informs artisans that aqueous formulations of Dalargin without sodium chloride were already known and practiced in the prior art (see, e.g., Translation at page 1 at § Description at final 8 ¶¶, referring to “Dalargin, like other peptides, in aqueous solutions…” and noting that “Dalargin …. [is] readily soluble in water”, and noting that prior to the discovery of adding sodium chloride “an injection solution [would be] prepared immediately before use”).  
RU2366416C1 (Oct. 9, 2009; Dmitrievna et al.) at English abstract (57) discloses an ointment comprising 0.2 wt% of Dalargin and other active ingredients and excipients (see, e.g., RU2366416C1 at English abstract).  Regarding suitability for topical use, RU2366416C1 at English abstract (57) identifies that the ointment is suitable for topical administration via vulval pads, and therefore the disclosed formulation is understood to be a formulation comprising Dalargin and excipients, which is suitable for topical administration (see, e.g., RU2366416C1 at English abstract).
Bigliardi et. al. (Different Expression of μ-Opiate Receptor in Chronic and Acute Wounds and the Effect of β-Endorphin on Transforming Growth Factor β Type II Receptor and Cytokeratin 16 Expression, Journal of Investigative Dermatology, Vol. 120(1):145-152 (2003); hereafter Bigliardi), pertains to opioids and opioid receptors in burn wounds (see, e.g., Bigliardi at title, abs).  Bigliardi notes that “opioid peptides have already been used in animal models in treatment of wounds”, and notes that the disclosed results “could potentially be used to design new locally applied drugs to improve the healing of painful chronic wounds” (see, e.g., id.; see also 151 at col I at 2nd full ¶).  Bigliardi establishes that circa 2003 it was generally known and appreciated that “...Ligands of the opiate receptors can be used not only locally for pain control in wounds but also to improve the process of wound healing and reepithelization...” (see, e.g., id. at 151 at col II).

Conclusion
All claims are directed to methods and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654